 



Exhibit 10.10
Via UPS Overnight
June 12, 2007
Teresa M. Riggs
President
BATUS Japan, Inc.
103 Foulk Road, Suite 117
Wilmington, Delaware 19803
     Re: Contract Manufacturing Agreement dated 30th July 2004, and Guidelines
for Pricing New Products and Line Extensions dated 14th October 2005, which are
by and between R. J. Reynolds Tobacco Company and BATUS Japan, Inc
Dear Teresa:
          R. J. Reynolds Tobacco Company (RJRTC) and BATUS Japan, Inc. (BATUS
Japan) are parties to the Contract Manufacturing Agreement (“the Agreement”)
referenced above, and the Guidelines for Pricing New Products and Line
Extensions referenced above (which is part of a document entitled “Principles
For BATUSJ and RJRTC To Follow When Considering Matters Arising From The
Contract Manufacturing Agreement.” Those documents are incorporated herein by
reference. RJRTC and BATUS Japan deem it mutually beneficial to clarify how
application of the PPI (as defined in the Agreement) to current pricing
guidelines is treated when new components and other items are incorporated
within product that RJRTC manufactures for BATUS Japan. In light of this, RJRTC
and BATUS Japan agree to amend Section 9 of the Guidelines for Pricing New
Products and Line Extensions by replacing that Section 9 with the following:

  9.   For specification changes to existing products which already have a
current price, the cost, and resulting price, will be adjusted as follows:

  –   If a standard price already exists for the new component in connection
with a product RJRTC already produces, then the difference, plus 10%, will be
added (or subtracted) to the current price to arrive at a new price.     –   If
a standard price for the new component does not currently exist, then a standard
cost will be established via RJRTC’s normal quote/bidding process. For
calculation purposes, the difference in price between the existing component and
new component, plus 10% of that difference, will be added (or subtracted) to the
current price of the product. PPI (as defined in the Agreement) and adjustment
of the price of the product using PPI pursuant to the Agreement shall remain in
effect, and shall apply to new components when formulating the price of such
products.

          All other terms and conditions of the Agreement and the document
entitled “Principles For BATUSJ and RJRTC To Follow When Considering Matters
Arising From The Contract Manufacturing Agreement” that are in place as of this
letterhead date and not expressly amended by this letter shall remain in full
force and effect.
          If the foregoing accurately sets forth our understanding, please
indicate by executing and returning two originals.
Agreed and accepted:
R. J. REYNOLDS TOBACCO COMPANY

 



--------------------------------------------------------------------------------



 



By: /s/ Dan Snyder            
Title: EVP Operations
Date: 6/25/07
BATUS JAPAN, INC.
By: /s/ Andrew Panaccione            
Title: VP & Secretary
Date: June 20, 2007

 